IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Michael Kerak,                            :
                                          : No. 406 C.D. 2015
                             Petitioner   : Argued: June 8, 2016
                                          :
                      v.                  :
                                          :
Pennsylvania Board of Probation           :
and Parole,                               :
                                          :
                             Respondent   :


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ROBERT SIMPSON, Judge
               HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                     FILED: November 10, 2016



               Michael Kerak petitions for review of the decision of the
Pennsylvania Board of Probation and Parole (Board) denying his request for
administrative relief in which he alleged that the Board erred in calculating his
parole violation maximum date under the Prisons and Parole Code.1 We affirm.
               In 2001, Kerak pleaded nolo contendere and was convicted of
aggravated assault in the Lehigh County Court of Common Pleas (Lehigh County


      1
          61 Pa. C.S. §§101-3316.
Court) and sentenced to a 5- to 10-year term of imprisonment (original sentence).
The sentence resulted in a minimum release date of December 25, 2005, and a
maximum release date of December 25, 2010. On February 13, 2006, Kerak was
released on parole.
               However, in April 2008, the Board revoked Kerak’s parole and he
was recommitted as a convicted parole violator based on his conviction for driving
under the influence (first DUI conviction). The Board recalculated Kerak’s parole
violation maximum date to be October 10, 2012, because he owed 1,388 days of
“backtime”2 on his original sentence. On December 22, 2008, Kerak was released
on reparole.
               On December 11, 2011, Kerak was arrested by the Pennsylvania State
Police (PSP) for DUI in Lehigh County after he was observed driving in an erratic
manner. Certified Record (C.R.) at 26-31. On March 1, 2012, Kerak was again
arrested by the PSP and charged with DUI in Berks County after his vehicle
impacted an embankment and hit a tree. Id. at 40. Both offenses were graded as
first degree misdemeanors because Kerak had the highest rate of impairment at the
time of the offenses, and he had 2 prior DUI offenses within 10 years and 5 prior
DUI offenses within his lifetime. Id. at 23-24, 36, 41, 46, 72, 87.3




       2
         “Backtime” is defined as “the unserved part of a prison sentence which a convict would
have been compelled to serve if the convict had not been paroled.” Section 61.1 of the Board’s
regulations, 37 Pa. Code §61.1.

       3
          See Section 3803(b)(4) of the Vehicle Code, 75 Pa. C.S. §3803(b)(4) (“An individual
. . . who violates section 3802(c) [(relating to driving with a blood alcohol content of greater than
0.16%)] . . . and who has one or more prior offenses commits a misdemeanor of the first
degree.”).


                                                 2
               On May 14, 2012, Kerak pleaded guilty in the Lehigh County Court to
his new DUI charge (second DUI conviction) and was sentenced to a 6- to 23-
month term of imprisonment and a consecutive 3-year probationary term. C.R. at
68, 72. On October 26, 2012, Kerak pleaded guilty in the Berks County Court of
Common Pleas (Berks County Court) to his other new DUI charge (third DUI
conviction) and was sentenced to a 12-month to 5-year term of imprisonment with
credit for the 194 days that he served from April 16, 2012, to the date of
sentencing, October 26, 2012. Id. at 82, 87. The Berks County Court’s sentencing
order also states that the sentence is to run concurrently with Kerak’s original
sentence for his aggravated assault conviction and the sentence imposed by the
Lehigh County Court on his second DUI conviction. Id.
               On March 15, 2012, the Board lodged a warrant to commit and detain
Kerak. In November 2012, the Board conducted a parole violation hearing based
on Kerak’s second and third DUI convictions. C.R. at 53-67. At the hearing,
Kerak did not dispute his new DUI convictions, but argued that the sentence for his
third DUI conviction was to run concurrently with his original sentence and the
sentence for his second DUI conviction per a plea agreement. Id. at 60-61, 64. In
January 2013, the Board recommitted Kerak as a convicted parole violator and
recalculated his parole violation maximum date from October 10, 2012, to August
14, 2016, by adding the 1,388 days of backtime owed on his original sentence to
October 26, 2014, the date of his conviction and sentencing in the Berks County
Court for his third DUI conviction. Id. at 110-111.
               In May 2014, Kerak entered into an “Agreement and Order” disposing
of his petition for relief under the Post Conviction Relief Act (PCRA)4 that was

      4
          42 Pa. C.S. §§9541-9546.


                                         3
approved by the Berks County Court. C.R. at 108-109. In the order, the Berks
County Court modified its prior sentence imposed on Kerak’s third DUI conviction
to a split sentence of an 11 ½- to 23-month term of imprisonment and a
consecutive 3-year special probationary term to be supervised by the Board. Id. at
108. The Berks County Court also directed that “all remaining provisions” of the
prior sentence imposed on Kerak’s third DUI conviction “shall remain in full force
and effect, including the effective date, credit time, and the concurrent nature of
the sentence in the instant case with the sentences imposed against [Kerak]” by the
Lehigh County Court on his original conviction and his second DUI conviction.
Id. The order states that “[i]t is the intention of the parties to modify the term of
years in the sentence imposed in the instant case in order to permit the instant
sentence to be served concurrently with a state probation/parole violation [Kerak]
is currently serving [on his original aggravated assault conviction] without
violating the provisions of [Section 6138(a) of the Prisons and Parole Code.5]” Id.


          5
              61 Pa. C.S. §6138(a). Specifically, Section 6138(a)(5) of the Prisons and Parole Code
states:

                   (5) If a new sentence is imposed on the parolee, the service of the
                   balance of the term originally imposed by a Pennsylvania court
                   shall precede the commencement of the new term imposed in the
                   following cases:

                          (i) If a person is paroled from a State correctional
                          institution and the new sentence imposed on the person is
                          to be served in the State correctional institution.

                          (ii) If a person is paroled from a county prison and the new
                          sentence imposed upon him is to be served in the same
                          county prison.

(Footnote continued on next page…)
                                                   4
at 108-109.6 On March 16, 2014, Kerak was released from incarceration on the
sentence imposed by the Berks County Court on his third DUI conviction. Id. at
113, 119.
              The Board treated the “Agreement and Order” as a new sentencing
order by the Berks County Court and, by decision mailed September 29, 2014,
recalculated Kerak’s parole violation maximum date from August 14, 2016, to
January 2, 2018. C.R. at 114. The Board made this calculation by adding the
remainder of Kerak’s original sentence, 1,388 days, to March 16, 2014, the date
that Kerak was released by Berks County and was detained solely on the Board’s
warrant. In October 2014, Kerak filed a timely petition for administrative review
with the Board challenging the Board’s calculation of his new parole violation
maximum date. C.R. at 123.
              In January 2015, the Board denied Kerak’s petition, explaining:

(continued…)

                      (iii) In all other cases, the service of the new term for the
                      latter crime shall precede commencement of the balance of
                      the term originally imposed.

61 Pa. C.S. §6138(a)(5).

       6
         On September 22, 2015, while the instant appeal was pending, the Berks County Court
issued an order disposing of Kerak’s subsequent PCRA petition vacating its prior May 21, 2014
order and issuing another amended sentencing order on his third DUI conviction. However,
there is no indication or allegation that this amended sentence has been implemented by the
Department of Corrections or that it has affected the Board’s calculation of Kerak’s maximum
parole violation date. As a result, the instant appeal is not rendered moot based on the Berks
County Court’s action in this regard. See, e.g., National Development Corporation v. Planning
Commission of Township of Harrison, 439 A.2d 1308, 1310 (Pa. Cmwlth. 1982) (“While it is
well established that a legal question can, after suit has been commenced, become moot as a
result of changes in the facts of the case or in the law, such changes must finally and
conclusively dispose of the controversy.”).


                                               5
              [A]s a convicted parole violator you automatically
              forfeited credit for all of the time that you spent on
              parole. See [Section 6138(a)(2) of the Prisons and Parole
              Code.7] You are not entitled to a back time served credit
              (i.e. time that you were held solely on the Board’s
              warrant prior to your recommitment order) because you
              were never incarcerated solely on the Board’s warrant.
              See Gaito v. Pa. Board of Probation and Parole, 412
              A.2d 568 (Pa. 1980). In your case, you remained on
              secured bail at your new criminal dockets until your date
              of conviction, so you are not also entitled to the same
              period of credit at this parole number. You became
              available to begin serving your back time on March 16,
              2014 when you were released by Berks County to
              Pennsylvania authorities. Adding 1,388 days (or 3 years,
              9 months, 18 days) to March 16, 2014 yields a new
              parole violation maximum date of January 2, 2018.
              Therefore, your parole violation maximum sentence date
              is correct.

                    To the extent you believe the Department of
              Corrections [(DOC)] incorrectly calculated your Berks
              County sentence, you must direct your concerns to the
              DOC directly. It is the DOC who calculates sentences
              based on new convictions. The Board then uses that
              calculation to determine your parole violation max date.
              Should the DOC modify its calculation, the Board will
              review your file and make any necessary adjustments to
              your parole violation max date.
C.R. at 129-130 (emphasis in original).




       7
         61 Pa. C.S. §6138(a)(2). Section 6138(a)(2) provides that “[i]f the parolee’s
recommitment is so ordered, [he] shall be reentered to serve the remainder of the term which [he]
would have been compelled to serve had the parole not been granted and, except as provided
under paragraph (2.1), shall be given no credit for the time at liberty on parole.”



                                               6
              In this appeal,8, 9 Kerak argues that the Board erred in recalculating his
parole violation maximum date because the Berks County Court ordered that he
serve the sentence on this third DUI conviction concurrently with his original
sentence imposed by the Lehigh County Court. Kerak contends that in calculating
his parole violation maximum date, the correct date to use is the date of the Berks
County Court’s original sentencing order on his third DUI conviction, October 26,
2012, which results in a parole violation maximum date of August 14, 2016. The
Board counters that it did not err in refusing to run the sentence imposed by the
Berks County Court on his third DUI conviction concurrently with the original
sentence imposed by the Lehigh County Court on his aggravated assault conviction
because it is prohibited by Section 6138(a)(5) of the Prisons and Parole Code from
allowing his new sentence to run concurrently with his original sentence.
              As the Board correctly observes, Section 6138(a)(5) of the Prisons
and Parole Code provides that once a parolee is recommitted as a convicted parole
violator, the original sentence and any new sentences must be served consecutively


       8
         By order dated May 19, 2016, we directed the parties to be prepared to address the
following issue at oral argument:

              Whether the Board, in recalculating a convicted parole violator’s
              parole violation maximum sentence pursuant to the Prisons and
              Parole Code, is bound by the trial judge’s sentencing order that the
              parole violator’s service of the sentence in a county prison will
              also be credited toward the original criminal sentence from which
              he had been paroled when he committed the criminal offense that
              prompted the sentencing order.

       9
         Our review of the Board’s decision is limited to determining whether constitutional
rights were violated, whether the decision is in accordance with the law, or whether necessary
findings are supported by substantial evidence. Palmer v. Pennsylvania Board of Probation and
Parole, 134 A.2d 160, 164 n.2 (Pa. Cmwlth. 2016).


                                               7
rather than concurrently. 61 Pa. C.S. §6138(a)(5). A “sentencing judge has no
authority to order” otherwise. Commonwealth v. Draper, 293 A.2d 614, 615 (Pa.
Super. 1972).
             In Palmer v. Pennsylvania Board of Probation and Parole, 134 A.3d
160 (Pa. Cmwlth. 2016), the parolee pleaded guilty to drug charges in the
Cumberland County Court of Common Pleas (trial court) and was sentenced to
serve a 2 year, 6 month- to 5-year term of imprisonment (original sentence). On
the expiration of his minimum term, the parolee was released on parole, but was
later recommitted as a convicted parole violator (CPV) based on a new conviction
for theft by deception. After he was released on reparole, the PSP arrested the
parolee on new charges and his original sentence expired while he was in custody
on the new charges.
             Ultimately, the parolee pleaded guilty to 1 count of aggravated assault
and the trial court sentenced him to serve a 15- to 30-month term of imprisonment.
The trial court directed that “[p]ursuant to an agreement between the parties, it is
hereby ordered that this [new] sentence run concurrently to any sentence [the
parolee] serves on his state parole, to the extent permitted by law.” Palmer, 134
A.3d at 163 (emphasis in original). At the subsequent parole violation hearing, the
Board’s representative agreed that the Board would not oppose the concurrent
application of the trial court’s new sentence to run concurrently with his original
sentence.   Nevertheless, the Board did not run the parolee’s new sentence
concurrently with his original sentence when calculating his maximum parole
violation date and denied his subsequent petition for administrative relief alleging
that this calculation was erroneous.




                                         8
               On appeal to this Court, the parolee argued that the Board should be
required to comply with the agreements in the trial court and with the Board that
his new sentence would run concurrently with his original sentence because the
agreements induced him to enter a guilty plea to the new charges and to waive his
rights to a trial and a parole revocation hearing, and that there was no other
practical relief that could be granted to him. As a result, the parolee asked this
Court to “direct the Board to honor the agreement, award him the appropriate
credit, and adjust his release time accordingly.” Id. at 164.
               In rejecting the parolee’s assertion that his new sentence should run
concurrently with the backtime owed on his original sentence as directed by the
trial court, we explained:

                     In Commonwealth v. Zuber, [353 A.2d 441 (Pa.
               1976)], our Supreme Court recognized that [the] former
               Section 21.1a(a) [of what was commonly referred to as
               the Parole Act10] required that a CPV serve his backtime

       10
          Act of August 6, 1941, P.L. 861, added by Act of August 24, 1951, P.L. 1401, as
amended, 61 P.S. §331.21a(a), repealed by the Act of August 11, 2009, P.L. 147. Similar to
Section 6138(a)(5) of the Prisons and Parole Code, the former Section 21.1a(a) stated, in relevant
part:

               If a new sentence is imposed upon such parolee, the service of the
               balance of said term originally imposed shall precede the
               commencement of the new term imposed in the following cases:

               (1) If a person is paroled from any State penal or correctional
               institution under the control and supervision of the Department of
               Justice and the new sentence imposed upon him is to be served in
               any such State penal or correctional institution.

               (2) If a person is paroled from a county penal or correctional
               institution and the new sentence imposed upon him is to be served
               in the same county penal or correctional institution.
(Footnote continued on next page…)
                                                9
               and then his new state sentence in consecutive order,
               regardless of a guilty plea agreement and sentence
               directing that the parole violator’s backtime on his
               original sentence run concurrently with his new sentence.
               In Commonwealth v. Dorian, [468 A.2d 1091 (Pa.
               1983)], the Supreme Court followed Zuber and again
               held that a trial court may not order that a sentence for a
               new conviction run concurrently with the time remaining
               on the CPV’s original sentence.

                      Thereafter, in Rivera v. Pennsylvania Board of
               Probation and Parole, [470 A.2d 1088 (Pa. Cmwlth.
               1984)], this Court, citing Zuber, also recognized that
               former Section 21.1a(a) required a CPV to serve the
               remainder of his original sentence and his new sentence
               consecutively. Therefore, Section 21.1a(a) prohibited a
               trial court from sentencing a CPV to serve his new
               sentence concurrently with his backtime on the older
               sentence. In Rivera, we rejected the argument that
               Section 9761(a) of the Sentencing Code,[11] a more recent
               statute governing concurrent sentences in criminal cases,
               permitted a sentencing court to order that a new sentence
               run concurrently with Board backtime. We reasoned that
               Section 21.1a(a), a specific statute addressing the
               sentencing of convicted parole violators, prevailed.


(continued…)

               In all other cases, the service of the new term for the latter crime
               shall precede commencement of the balance of the term originally
               imposed.

     11
          42 Pa. C.S. §9761(a). Section 9761(a) states, in relevant part:

               If a minimum sentence imposed by the court which is to run
               concurrently with one which has been previously imposed would
               expire later than the minimum of such a previously imposed
               sentence, or if the previously imposed sentence is terminated
               before the expiration of the minimum sentence of the last imposed
               sentence, the defendant shall be imprisoned at least until the last
               imposed minimum sentence has been served.


                                                10
                     In Walker v. Pennsylvania Board of Probation and
               Parole, 729 A.2d 634 (Pa. Cmwlth. 1999), we again
               recognized that former Section 21.1a(a) mandated that
               sentences for crimes committed on parole be served
               consecutively with time remaining on original sentences
               and that neither the courts nor the Board may impose
               concurrent sentences. Further, a CPV must serve his
               backtime prior to serving his new sentence. Hall v. Pa.
               Bd. of Prob. & Parole, 733 A.2d 19 (Pa. Cmwlth.[),
               appeal denied, 794 A.2d 364 (Pa. 1999)].

                      Recently, we recognized that Section 6138(a)(5) of
               the [Prisons and Parole] Code, the successor to former
               Section 21.1a(a), likewise requires that CPVs serve the
               backtime on their original state sentence before they can
               begin to serve time on a newly imposed state sentence.
               Wilson v. Pa. Bd. of Prob. & Parole, 124 A.3d 767 (Pa.
               Cmwlth. 2015). Therefore, the Board may not impose
               backtime to run concurrently with a new sentence for an
               offense committed while on parole. Walker; Harris v.
               Pa. Bd. of Prob. & Parole, [393 A.2d 510 (Pa. Cmwlth.
               1978)] (Board may not impose backtime to run
               concurrently with the new sentence for the crime
               committed while on parole, regardless of a court order
               that the sentences run concurrently).

                      Consequently, in light of Section 6138(a)(5)(i) of
               the [Prisons and Parole] Code, Zuber and the other cases
               cited above, we discern no error in the Board’s decision
               to require [the parolee] to serve the backtime on his
               original sentence consecutive with, and prior to, his new
               15-30 month sentence for aggravated assault. Hall;
               Walker; Harris. In short, any agreement with [the
               parolee] indicating that his new criminal sentence would
               run concurrently with his backtime was invalid. Dorian;
               Zuber.
Id. at 165.12, 13

       12
          However, that did not leave the parolee in Palmer without a remedy. As we also
explained:

(Footnote continued on next page…)
                                          11
(continued…)

                       Nonetheless, [the parolee]’s proper remedy is to seek to
               vacate the plea agreement in the trial court. Zuber. Because
               neither the trial court nor the Board could order [the parolee]’s
               backtime and new sentence to run concurrently, any agreement
               indicating that the Board would even consider doing that would
               render [the parolee]’s plea agreement void. Id.

Id. at 166.

        13
           See also Cooper v. Pennsylvania Board of Probation and Parole, (Pa. Cmwlth. No.
778 C.D. 2015, filed August 16, 2016), slip op. at 5 (“This Court has recognized that Section
6138(a)(5) of the Code requires that convicted parole violators serve the backtime on their
original state sentence before they can begin to serve time on a newly imposed sentence.
[Palmer]; [Wilson]. Section 21.1a(a) of the former Parole Act, precursor of Section 6138(a)(5)
of the Code, prohibited the imposition by the trial court or by the Board of concurrent sentences.
[Dorian]; [Zuber]; [Walker]. In Palmer, we noted that Section 6138(a)(5) was essentially
identical to Section 21.1a(a), and therefore likewise prohibits trial courts from ordering that a
sentence with a new conviction run concurrently with the time remaining on a convicted parole
violator’s original sentence. Palmer, 134 A.3d at 164. Accordingly, we discern no error in the
Board’s decision to require Petitioner to serve the backtime on his original sentence consecutive
with, and prior to, his new 12-24 month sentence for Retail Theft.”) (footnote omitted); Morales
v. Pennsylvania Board of Probation and Parole, (Pa. Cmwlth. No. 1697 C.D. 2015, filed May
11, 2016), slip op. at 8-9 (“Morales argues that the sentence he received for his new convictions
should run concurrently with his parole violations, that he already served two years, and that four
years is excessive for two misdemeanors. Our Supreme Court has held that ‘the law . . . is quite
clear that a parole violator convicted and sentenced to prison for another offense must serve his
or her back time and the new sentence in consecutive order.’ [Dorian, 468 A.2d at 1092]
(holding that a new sentence for a new conviction cannot run concurrently with the time
remaining on the convicted parole violator’s original sentence) (citations omitted) (emphasis
added). Section 6138 of the Prisons and Parole Code ‘specifies the order in which a parolee who
is sentenced on new criminal charges and is recommitted to serve backtime on his original
sentence must be served.’ Serrano v. Pennsylvania Board of Probation and Parole, 672 A.2d
425, 427-28 (Pa. Cmwlth. 1996) (discussing the 1941 Parole Act). Our precedent is clear that
‘the Board may not impose backtime to run concurrently with a new sentence for an offense
committed while on parole.’ [Palmer, 134 A.3d at 165] (citations omitted).” (footnotes omitted);
Commonwealth Court Internal Operating Procedure 414, 210 Pa. Code §69.414 (an unreported
panel decision of this Court issued after January 15, 2008, may be cited for its persuasive value).


                                               12
             As we subsequently explained regarding the service of a sentence
imposing county time, as in the instant case:

                    [The parolee] was paroled from a state correctional
             institution.    The subsequent Philadelphia County
             Sentence was to be served in county prison. Pursuant to
             Section 6138(a)(5)(iii) of the [Prisons and] Parole Code,
             service of the Philadelphia County Sentence was required
             to precede commencement of the balance of [the
             parolee]’s original sentence.       The Board properly
             concluded that the time of [the parolee]’s confinement on
             both the Board detainer and Philadelphia County Charges
             . . . was to be credited against the Philadelphia County
             Charges, and not his backtime. Further, the Board
             correctly determined that [the parolee] did not become
             available to serve his original sentence until he was
             paroled from the Philadelphia County Sentence. There is
             no support for [the parolee]’s argument that the
             Philadelphia County Sentence should have run
             concurrently with his backtime. Therefore, his argument
             fails.
Serrano v. Pennsylvania Board of Probation and Parole, (Pa. Cmwlth. No. 2102
C.D. 2015, filed July 13, 2016), slip op. at 9.
             Based on the foregoing, it is clear that the Board did not err in
complying with the mandate of Section 6138(a)(5) of the Prisons and Parole Code
and did not run the service of Kerak’s new sentence concurrently with the service
of the backtime owed on his original sentence, notwithstanding the Berks County
Court’s order to the contrary. In fact, Kerak does not dispute that, generally, a trial
court cannot order a new sentence to run concurrently with the service of a
parolee’s original sentence, citing former Section 21.1a(a) of the Parole Act. See
Brief for Petitioner at 14. Nevertheless, Kerak argues that an exception to this
general rule has been applied when the sentencing order has been issued by a
foreign court, citing Walker and Santiago v. Pennsylvania Board of Probation and

                                          13
Parole, 937 A.2d 610 (Pa. Cmwlth. 2007), appeal denied, 956 A.2d 437 (Pa.
2008).
             However, Walker and Santiago are distinguishable from the instant
matter. Both of those cases involved sentencing orders from Maryland courts
which directed that the parolees’ new sentences were to run concurrently with their
original Pennsylvania sentences. Section 9761(b) of the Pennsylvania Sentencing
Code specifically addresses these circumstances, providing that “[i]f the defendant
is at the time of sentencing subject to imprisonment under the authority of any
other sovereign, the court may indicate that imprisonment under such authority
shall satisfy or be credited against both the minimum and maximum time imposed
under the court’s sentence.” 42 Pa. C.S. §9761(b).
             Herein, the concurrent sentencing order was issued by the Berks
County Court with regard to the original sentence imposed by the Lehigh County
Court. These courts are not “strangers” to one another as the courts in Walker and
Santiago, and the orders of these Pennsylvania courts must be enforced in
accordance with Pennsylvania law. See Santiago, 937 A.2d at 615 (“Pennsylvania
was a stranger to the Maryland court order and had no duty or right to enforce it
because that duty was solely vested in Maryland officials charged with that
responsibility. All that the Board had the power to enforce was the time imposed
on a Pennsylvania sentencing order, not time imposed by another jurisdiction.”).
Because Kerak’s circumstances do not fall within this Court’s narrowly drawn
exception in Walker and Santiago, it is not applicable to the service of his
Pennsylvania sentences and Section 6138(a)(5) of the Prisons and Parole Code bars
his requested relief in this case.




                                        14
            Finally, we consider whether the Board correctly computed Kerak’s
maximum parole violation date. When Kerak was released on parole on December
22, 2008, he owed 1,388 days of backtime on his original sentence. C.R. at 127,
129. The Board is required to give convicted parole violators credit on their
original sentence for any pre-sentence confinement that a parolee is incarcerated
solely on the Board’s detainer. Gaito. However, Kerak is not entitled to credit for
his pre-sentence confinement between December 22, 2008, and March 16, 2014,
because he was never solely confined on the Board’s warrant. Rather, Kerak was
released from his Berks County incarceration on March 16, 2014. C.R. at 113,
119. Because Kerak still owed 1,388 days of backtime at the time he was released
from his Berks County incarceration, those days must be added to March 16, 2014,
his date of release, and results in a maximum sentence of January 2, 2018, as
determined by the Board.
            Accordingly, the Board’s decision is affirmed.




                                      MICHAEL H. WOJCIK, Judge




                                        15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Michael Kerak,                          :
                                        : No. 406 C.D. 2015
                        Petitioner      :
                                        :
                  v.                    :
                                        :
Pennsylvania Board of Probation         :
and Parole,                             :
                                        :
                        Respondent      :


                                     ORDER


            AND NOW, this 10th day of November, 2016, the decision of the
Pennsylvania Board of Probation and Parole dated January 8, 2015, at No. EV-
2160, is AFFIRMED.




                                      __________________________________
                                      MICHAEL H. WOJCIK, Judge
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael Kerak,                          :
                         Petitioner     :
                                        :
                   v.                   :   No. 406 C.D. 2015
                                        :   Argued: June 8, 2016
Pennsylvania Board of Probation         :
and Parole,                             :
                        Respondent      :



BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ROBERT SIMPSON, Judge
            HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge




OPINION NOT REPORTED


DISSENTING OPINION
BY JUDGE COHN JUBELIRER                     FILED: November 10, 2016


      I respectfully dissent, although not because I disagree with the Majority’s
understanding of Section 6138(a)(5) of the Prisons and Parole Code (Code), 61 Pa.
C.S. § 6138(a)(5).      The Majority correctly states that “once a parolee is
recommitted as a convicted parole violator, the original sentence and any new
sentences must be served consecutively rather than concurrently.” Kerak v. Pa.
Bd. of Prob. and Parole, (Pa. Cmwlth., No. 406 C.D. 2015, filed November 10,
2016), slip op. at 7-8. Nor is my dissent based on a disagreement with the Majority
over whether permitting Michael Kerak (Kerak) to serve his sentences
concurrently with the 2001 sentence, for which he was on parole, violated the
Code. Instead, I dissent because I disagree with the Majority’s approval of an
executive branch agency’s authority, here, the Pennsylvania Board of Probation
and Parole (Board), to ignore key provisions of an unappealed final order issued by
a court. Under our constitutional system, executive branch agencies must comply
with final orders of a court until a court corrects or amends that order, even if
agency officials believe the order does not comply with the law.
      The Majority appears to conclude that, notwithstanding a court order
directing a particular sentence based on a plea agreement, the Board must follow
the Code and disregard the court’s order. Kerak, according to the Majority, bears
the burden to ensure that he receives the benefit of his plea agreement made with
the Commonwealth by filing an action in the Court of Common Pleas of Berks
County (common pleas) seeking to vacate his plea agreement and obtain a new
order that reduces the length of his May 21, 2014 sentence. Id., slip op. at 11-12
n.12. This remedy is consistent with prior cases. E.g., Palmer v. Pa. Bd. of Prob.
and Parole, 134 A.3d 160, 166 (Pa. Cmwlth. 2016) (concluding that the proper
remedy is to vacate the plea agreement that resulted in the concurrent sentences);
see also Lawrence v. Pa. Dep’t of Corr., 941 A.2d 70, 73 (Pa. Cmwlth. 2007)
(holding that the petitioner lacks a clear right to have the Department of
Corrections provide credit when a sentencing order for a new sentence was ordered
to run concurrently with Board imposed backtime).
      While consistent with precedent, the Majority’s approach does injury to the
separation of powers and the principle of an independent judiciary.         If this
Commonwealth is to maintain an independent judiciary, courts must “jealously


                                      RCJ-2
guard[]” their independence. N. Pipeline Constr. Co. v. Marathon Pipe Line Co.,
458 U.S. 50, 60 (1982). The Board, as an executive branch agency, lacks the
authority to amend a judicial order, including the adjustment of a judicially-
imposed sentence. See McCray v. Pa. Dep’t of Corr., 872 A.2d 1127, 1133 (Pa.
2005) (holding that “[a]s part of the executive branch, the Department [of
Corrections] lacks the power to adjudicate the legality of a sentence or to add or
delete sentencing conditions”). It is only appellate courts – not administrative
officials – that may reverse or modify sentencing orders. Oakman v. Dep’t of
Corr., 903 A.2d 106, 109 (Pa. Cmwlth. 2006). As Judge Pellegrini once wrote:


      To allow an executive branch agency to change orders that extend or
      shorten the term of the sentencing order is beyond its powers. More
      importantly, to allow agencies not to enforce orders as written because
      they believe an order did not follow the law violates the litigant’s due
      process and lessens the effect of judicial orders by allowing agencies
      to play “catch me if you can” with litigants and courts.

Sturgis v. Doe, 26 A.3d 1221, 1229 (Pa. Cmwlth. 2011) (Pellegrini, J., concurring).
Common pleas imposed a sentence which was not intended to violate Section
6138(a)(5) of the Code. Although the sentence does violate the Code, the Board
has no authority to calculate Kerak’s maximum date using any other measurement
than the sentence imposed.
      This Court should follow the Pennsylvania Supreme Court’s approach to
plea agreements and focus our inquiry in these cases, not on whether the executive
branch agency complies with the Code, but on whether the convicted person
receives the benefit of his or her bargain made with the Commonwealth.
      Kerak’s May 21, 2014 sentence is based on an underlying plea agreement.
“Our courts have demanded strict compliance with [plea agreements] in order to

                                      RCJ-3
avoid any possible perversion of the plea bargaining system.” Com. v. Zuber, 353
A.2d 441, 444 (Pa. 1976). In Zuber, the Supreme Court considered an appeal of a
sentencing order entered as a result of a plea agreement. Id. at 443. The plea
agreement at issue contained a promise by the Commonwealth to “join with
defense counsel in a request to the [Board] that the new sentence run
[c]oncurrently with” the appellant’s backtime imposed by the Board for violating
parole. Id. at 443. On appeal, the appellant argued that he did not knowingly enter
into his plea agreement because the Commonwealth’s promise was an empty one
since the Code requires that a parole violator serve backtime prior to the new
sentence.    Id.   In response, the Commonwealth conceded that neither the
sentencing court nor the Board had the power to order the new sentence to be
served concurrently with backtime. Id. In analyzing the question presented, the
Supreme Court focused its inquiry not on the obligations of the Board to comply
with the law, but on the obligations of the Commonwealth to strictly comply with
the plea agreement. Id. at 444. Because the matter reached the Supreme Court by
way of an appeal of a sentence, the Court reduced the appellant’s new sentence
itself so that the appellant would “serve a prison sentence commensurate with the
term contemplated by all of the parties to the plea proceedings.” Id. at 446.
      Recently, the Supreme Court relied on Zuber in Commonwealth v. Martinez,
___ A.3d ___, ___ (Pa., No. 30 MAP 2015, filed September 28, 2016), slip op. at
23. There, 2 petitioners pleaded guilty to sexual offenses that, pursuant to the
iteration of Megan’s Law1 in effect at that time, required the petitioners to register
with the Pennsylvania State Police as sexual offenders for 10 years. Id. at ___, slip

      1
         42 Pa. C.S. § 9795.1(a)(1) (expired December 20, 2012, pursuant to 42 Pa. C.S. §
9799.41).

                                         RCJ-4
op. at 6.      These petitioners entered into plea agreements based on the
understanding that they would be required to register as sexual offenders for no
more than 10 years. Id. at ___, slip op. at 24-25. A third petitioner in Martinez
pleaded guilty to a crime that did not carry a registration period under the version
of Megan’s Law in effect at the time of the plea agreement. Id. at ___, slip op. at
4. That petitioner’s plea agreement contained a term which contemplated that he
would not be required to register as a sexual offender. Id. at ___, slip op. at 24.
Years later, the relevant version of Megan’s Law was replaced by the Sex Offender
Registration and Notification Act (SORNA).2 SORNA requires the 2 petitioners to
register for life and the third petitioner to register for 25 years. 42 Pa. C.S. §§
9799.14(c)(1.3), (d)(8) and 9799.15(a)(2)-(3). All three petitioners argued that
they were entitled to the bargain contained in their plea agreements and sought
specific enforcement thereof.
      The Supreme Court, relying on Zuber and other relevant precedent, held that
all three petitioners were entitled to the bargains struck in their plea agreements.
Martinez, ___ A.3d at ___, slip op. at 24-25. According to the Supreme Court:

      [w]hen a question arises as to whether a convicted criminal is entitled
      to specific performance of a term of his plea agreement, the focus is
      not on the nature of the term . . . [but on] whether an alleged term is
      part of the parties’ plea agreement. If the answer to that inquiry is
      affirmative, then the convicted criminal is entitled to specific
      performance of the term.

Id. at ___, slip op. at 23-24 (footnote omitted). In so holding, the Supreme Court
rejected the Commonwealth’s argument that the courts should consider whether

      2
         Sections 9799.10-9799.41 of the Sentencing Code, 42 Pa. C.S. §§ 9799.10-9799.41.
Courts have also referred to SORNA as the Adam Walsh Act.

                                         RCJ-5
the term in the plea agreement is related to a collateral consequence of a
conviction. Id. at ___, slip op. at 24. The Supreme Court noted that in Zuber, the
Court “did not simply conclude that [the appellant] was not entitled to the
bargained-for sentence because the sentence was unenforceable. Instead, the Court
examined the parties’ agreement, found that the agreement included the
unenforceable sentence, and held that [the appellant] was entitled to that
sentence.” Id. at ___ n.19, slip op. at 23 n.19 (emphasis added).
      Zuber and Martinez instruct that notwithstanding statutory text, a convicted
person is entitled to the bargain struck in a plea agreement once that agreement is
approved by a court. I appreciate the difficult position in which this case puts the
Board and the Department of Corrections. These agencies are required to both
implement the Code and to faithfully comply with court orders. In Zuber, the
Supreme Court was cognizant of the dilemma and avoided the conflict by
modifying the sentences in such a manner so as to allow the Department of
Corrections to comply with Code while at the same time, giving the appellant the
benefit of his bargain. A similar approach is not possible here. This Court has no
authority to adjust Kerak’s sentence and our procedural posture does not allow us
to transfer the case to common pleas.
      Like here, the Supreme Court in Martinez was also unable to adjust the
petitioners’ sentences so that the sentences would comply with the law. Yet the
Supreme Court resolved the case in a manner that put the Pennsylvania State
Police in the position of not complying with SORNA rather than in a manner that
would put the convicted persons in the position of not receiving the benefits of
their bargains. The Pennsylvania Constitution demands nothing less. By entering
into a plea agreement, a defendant waives his or her constitutional right to a jury


                                        RCJ-6
trial. “No other right of the individual has been so zealously guarded over the
years and so deeply embedded in our system of jurisprudence.” Martinez, ___
A.3d at ___, (Saylor, C.J., concurring), slip op. at 3-4 (quotation marks and citation
omitted). Thus, when confronted with the Board’s duty to implement the Code,
and a convicted person’s right to have a plea agreement enforced, the Board’s duty
must give way. Courts of common pleas maintain their inherent power “to correct
patent errors” in sentencing agreements. Com. v. Holmes, 933 A.2d 57, 66 (Pa.
2007). If the government agency is aggrieved by the illegal sentence, it is the
agency’s responsibility to seek the appropriate form of relief. Unless and until a
court grants relief and modifies the sentence, the Board must comply with the
sentencing order. Accordingly, I would reverse.




                                          ________________________________
                                          RENÉE COHN JUBELIRER, Judge



Judge McCullough joins in this dissenting opinion.




                                       RCJ-7